Citation Nr: 0831951	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  07-05 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1. Entitlement to service connection for left wrist scars.

2. Entitlement to service connection for residuals of an 
appendectomy.

3. Entitlement to service connection for a psychiatric  
disorder. 

4. Entitlement to compensation under 38 U.S.C. § 1151 for an 
eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served a period of inactive duty from February to 
August 1956, active duty from August 1956 to September 1958, 
and inactive duty from October 1958 to August 1962.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a December 2005 
rating decision of the Regional Office (RO) Providence, Rhode 
Island.


FINDINGS OF FACT

1. The veteran is not shown to have suffered any left wrist 
injury in service, and there is no competent evidence of any 
current left wrist scars.

2. The veteran is not shown to undergone an appendectomy in 
service, and there is no competent evidence of any current 
residuals of a service related appendectomy.

3. A psychiatric disorder was not manifested in service; a 
psychosis was not manifested to a compensable degree within a 
year of the veteran's separation from active duty; and the 
preponderance of the evidence is against finding that a 
psychiatric disorder is related to service.

4.  The veteran does not have an eye disorder caused or 
aggravated by VA medical treatment, or that an eye disorder 
was a proximate result of carelessness, negligence, lack of 
proper skill, error in judgment, or an event not reasonably 
foreseeable in cataract surgery performed at the VA in 
January 2005.
 



CONCLUSIONS OF LAW

1. A disability described as left wrist scar was not incurred 
in or aggravated by active military service. 38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).

2. Residuals of an appendectomy were not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

3. A psychiatric  disorder was not incurred in or aggravated 
during active service, and a psychosis may not be presumed to 
have been so incurred. 38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

4. The criteria for compensation pursuant to 38 U.S.C.A. § 
1151 for an eye disorder due to VA cataract surgery conducted 
in January 2005 have not been met. 38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the appellant in May 2005 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain. VA fulfilled 
its duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims, and the claims were 
readjudicated in the February 2007 supplemental statement of 
the case.  The evidence of record, to include that discussed 
above, rebuts any suggestion that VA's efforts to provide 
notice prejudiced the appellant.  The claimant was provided 
the opportunity to present pertinent evidence.  There is not 
a scintilla of evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  Hence, the case is ready for 
adjudication.

The active duty service medical records are not available.  
In a case in which a claimant's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the veteran in the 
development of his claims and to provide reasons or bases for 
any adverse decision rendered without these records. See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Moore v. 
Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).

The case law does not, however, lower the legal standard for 
proving a claim for service connection. Rather, it obligates 
the Board to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).

In this case, the Board is satisfied that VA has undertaken 
all possible efforts to retrieve the service medical records, 
and that it also properly notified the veteran of the status 
of his records.  The RO requested the service records from 
the National Personnel Records Center, and records from the 
first term of inactive duty for training were received in 
August 2007.  VA was informed by the National Personnel 
Records Center that the active duty service records appeared 
to have been destroyed in a fire in 1973 at that facility.  
No other service records are available.

a.  Service connection, left wrist scars, residuals of an 
appendectomy, and a psychiatric  disorder.

The veteran alleges that service connection is warranted for 
left wrist scars, residuals of an appendectomy, and a 
psychiatric  disorder.  He has provided no information other 
than a statement in June 2005 in which he noted that he had 
never been treated in service for a psychiatric disorder; 
that an appendectomy was performed in 1957 or 1958 at Andrews 
Air Force Base; and his left wrist was treated during a two 
week training period at Camp LeJeune.  

The veteran's February 1956 enlistment examination report 
notes a one and one-half inch left wrist scar.  The veteran 
was clinically evaluated as psychiatrically normal, and no 
evidence of an appendectomy was noted.  

As noted National Personnel Records Center informed VA that 
his active duty records were not available.  A review of the 
claims file reveals a VA record for educational benefits 
noting a report of Air Force Reserve service from October 
1958 to August 1962.

In May 2005 the veteran filed a claim for a psychiatric  
disorder; left wrist scars; and residuals of an appendectomy 
described as a scar, right side of the stomach.  No further 
information was submitted.

Postservice records include VA records.  These show May 2005 
diagnoses of a psychosis, not otherwise specified; rule out 
schizoaffective disorder; a general anxiety disorder; a panic 
disorder with agoraphobia; and rule out social phobia.  

Criteria

While the VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim. See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). The duty to assist is not always a one-way street. If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence. Id.

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service. 38 
U.S.C.A. § 1131. Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service. Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992). Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303.

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The Court has held that the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b), by the submission of 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology. 
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997)).

It is not in dispute that the veteran currently has a 
psychiatric disability.  However, there is no competent 
evidence that such disability was manifested in-service, or 
that a psychosis was compensably disabling within a year of 
his separation from active duty.   Indeed, no health care 
professional has ever suggested such a link.  Accordingly, 
service connection for a psychiatric  disability on the basis 
that such disability became manifest in service and persisted 
is not warranted. 

Furthermore, as he has not identified any disability 
associated with an appendectomy or provided information about 
left wrist scars, service connection for such disabilities is 
also not warranted.  In this respect, the veteran entered his 
first term of inactive duty for training with a preexisting 
left wrist scar, and there is no evidence that the disorder 
was aggravated in-service.  Additionally, there is no 
evidence of any current disability due to residuals of an 
appendectomy even assuming arguendo that such a procedure was 
performed while on active duty, or that such a procedure was 
necessitated due to an injury sustained while on inactive 
duty for training.

There is no evidence of any left wrist injury in service; 
there is no evidence of any injury or disability in service 
resulting from an appendectomy; and, the veteran did not seek 
treatment in service for a psychiatric  disorder, and there 
is no evidence that a psychiatric  disorder was manifested in 
service, or in the first post service year.

b.  Compensation under 38 U.S.C.A. § 1151 for an eye disorder

The veteran alleges that he suffers from an unspecified right 
eye disorder as a result of cataract surgery in January 2005 
at the VA Medical Center.

A January 2005 VA Medical Center eye clinic notation revealed 
a significant right eye cataract.  The veteran was informed 
of the risks and benefits associated with cataract extraction 
and he indicated a desire to proceed with the surgery.

In January 2005 he underwent a right eye extra capsular 
cataract extraction with interocular lens implant and 
anterior vitrectomy.  A rent in the posterior capsule was a 
noted complication.  The claimant was stable and sent to the 
post anesthesia care unit for recovery.  He was subsequently 
released to home with follow up treatment through the VA 
ophthalmology clinic.   

A February 2005 clinical note recorded findings of right eye 
swelling which needed to be reduced, and the finding that the 
claimant may need glasses for better vision. 

In April 2005, the veteran reported suffering a "stroke" in 
his right eye.  Following an examination he was diagnosed 
with ischemic optic neuropathy likely due to diabetes, 
hypertension and tobacco use.  He was also diagnosed with 
status post extra capsular right eye cataract extraction, 
complicated by a posterior chamber tear and vitreous loss.  
An anterior chamber intraocular lens was placed.  The veteran 
retained vitreous in the anterior chamber.  

Subsequent VA outpatient clinic records note post operative 
complaints of right eye pain, and poor vision.   

Criteria

Compensation shall be awarded for a qualifying additional 
disability in the same manner as if such additional 
disability were service-connected. For purposes of this 
section, a disability is a qualifying additional disability 
if the disability was not the result of the veteran's willful 
misconduct and (1) the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary and 
the proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or (B) an event not reasonably foreseeable. 
38 U.S.C.A. § 1151.

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
expressed or implied consent of the veteran or the veteran's 
representative. "Necessary consequences" are those which are 
certain or intended to result from the VA hospitalization or 
medical or surgical treatment. Consequences otherwise certain 
or intended to result from treatment will not be considered 
uncertain or unintended solely because it had not been 
determined at the time consent was given whether that 
treatment would in fact be administered. 38 C.F.R. § 3.358 
(c)(3).

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment. 38 C.F.R. § 
3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability. Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause. 38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress. 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent. Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32. Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent. 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen. The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided. In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. §§ 17.32, 3.361(d)(2).

Analysis

The veteran claims that he has an unspecified eye disorder as 
a result of VA cataract surgery in January 2005.  He has 
submitted no further description of his claimed condition.  
See representative's March 2005 letter; VA Form 21-4138, 
dated in June 2005.

The record, while reflecting that the veteran underwent 
cataract eye surgery in 
January 2005, and while showing that he continued being seen 
in the VA Medical Center ophthalmology clinic for follow-up 
treatment, does not reveal any medical evidence that the 
veteran suffered any additional eye disorder caused as a 
result of the cataract surgery performed by VA. T he 
appellant's allegations of such a causal relationship lacks 
probative value, since he is a layman and thus lacks 
competence to offer a medical opinion on medical causation. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

There is no objective evidence that the veteran was a victim 
of negligence, or that he sustained an eye injury stemming 
from the January 2005 VA cataract surgery.  There is no 
competent evidence that the veteran suffered any right eye 
disorder as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing medical treatment, or by 
an event not reasonably foreseeable during such medical 
treatment. Thus the criteria for compensation under 38 
U.S.C.A. § 1151 are not met.  In light of the foregoing, the 
claim is denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for left wrist scars, 
residuals of an appendectomy, and a psychiatric  disorder is 
denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for an 
eye disorder is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


